Citation Nr: 1202102	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.

2.  Tinnitus did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. § 3.303(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in September 2004 and December 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection for bilateral hearing loss and tinnitus is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology of the disabilities at issue, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma during service.  The record demonstrates that he was a field artillery operator and served in Vietnam with the United States Army.  Based on the nature of his wartime service, the Board finds that he was exposed to acoustic trauma in service.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.


The Veteran's August 1966 pre-induction physical examination does not contain any evidence of complaints, treatment, or diagnoses of hearing loss or tinnitus.  Pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, were recorded as follows:  right ear, 0 (15), -5 (5), -5 (5), no report, -5 (0); left ear, 5 (20), 5 (15), -5 (5), no report, and -5 (0).

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the Veteran's separation examination dated in August 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
x
0
LEFT
0
0
0
x
0

Ears examination was noted as normal.

A February 1987 record noted medical diagnosis of moderate left high frequency hearing loss.  The Veteran was advised to protect his ears.

In a statement dated in April 2003 and received by VA in August 2004, the Veteran indicated that he was claiming service connection for hearing loss which he did not think was on service records but was found on examination in 1987.  He also stated that he now had "ringing in my ears since about one year ago."

In a lay statement dated in October 2004, the Veteran's wife stated that his "hearing is definitely much worse; sometimes he does not hear me; I have to repeat.  There are sounds I hear which he does not hear at all."

The Veteran was examined in August 2007 and the examination report was prepared in October 2007.  The Veteran reported ringing in his ears that sounded like crickets.  He stated that the tinnitus began around 1985.  He reported that he was informed he had left ear hearing loss in 1987.  The Veteran reported military exposure to artillery, anti-aircraft weapons, mortars, and howitzers.  He denied using hearing protection in the military.  The Veteran denied noise exposure in his civilian occupations since service.  He reported occasional hunting, mostly with shotguns, and denied other recreational noise exposure.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
35
35
LEFT
35
30
35
40
50

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner diagnosed sensorineural hearing loss, bilateral; and subjective tinnitus, bilateral.  The examiner reviewed the claims folder and noted that:

[The Veteran]'s military records indicate normal hearing at enlistment and separation.  Currently, thirty-nine years later, he still has a mild hearing loss in the right ear and a mild sloping to moderately severe hearing loss in the left ear.

According to the American College of Occupational and Environmental Medicine (Oct 2002), most scientific evidence indicates that previously noise-induced ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress once the exposure to noise is discontinued.  This evidence is supported by a study conducted by the National Academy of Sciences on noise-induced hearing loss and tinnitus associated with military service.  The study's findings stated that there was no scientific basis for delayed onset noise-induced hearing loss.  

Therefore, it is this examiner's opinion that [the Veteran]'s hearing loss and tinnitus are not related to military noise exposure.  Additionally, the reported onset of tinnitus was around 1985, seventeen years post military service.

Based on the recent VA examination report, the Board finds that the Veteran has a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for bilateral hearing loss.  

The record does not contain any evidence of hearing loss complaints or findings until 1987.  Evidence in support of the claims includes statements by the Veteran to the effect that he incurred hearing loss in service and the fact that he was exposed to loud noises from artillery in service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of hearing loss or tinnitus.  Moreover, the Veteran's hearing and ears were noted as normal on separation examination in 1968, which casts doubt on the credibility of the Veteran's reports of an in-service cause of hearing loss and tinnitus.  Moreover, there is no medical evidence of bilateral hearing loss or tinnitus for many years after separation from service.  The first documented hearing loss (which was in the left ear only) was in 1987, more than 18 years after service.  The Board also notes that while the Veteran reported on the 2007 VA examination that he first noticed tinnitus in 1985, on his August 2004 written statement he stated that he had ringing in his ears since "one year ago," i.e., 2003.

The VA examiner's opinion, which was based on review of the claims folder and citation to medical studies, was that the Veteran's current bilateral hearing loss and tinnitus were not related to military noise exposure.  That opinion is not contradicted by any other medical opinion of record and carries great weight.
The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss, along with normal findings on the 1968 separation examination, the Veteran's report of hearing loss being "found" in 1987, and his reports of tinnitus beginning in either 1985 or 2003, contradicts any assertions that he has had hearing loss and tinnitus since service.  As to a causal relationship between service and his current hearing loss and tinnitus, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss and tinnitus is not lay-observable and requires medical expertise. 

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss and tinnitus, and the appeals are denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


